Matter of Nunez v Venettozzi (2022 NY Slip Op 06209)





Matter of Nunez v Venettozzi


2022 NY Slip Op 06209


Decided on November 3, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 3, 2022

534693
[*1]In the Matter of Manuel Nunez, Petitioner,
vDonald Venettozzi, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date:October 7, 2022

Before:Egan Jr., J.P., Lynch, Reynolds Fitzgerald, Ceresia and McShan, JJ.

Manuel Nunez, Woodbourne, petitioner pro se.
Letitia James, Attorney General, Albany (Martin A. Hotvet of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Acting Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. Given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Baxter v Annucci, 204 AD3d 1203, 1203 [3d Dept 2022]; Matter of Fraser v Venettozzi, 197 AD3d 1475, 1476 [3d Dept 2021]). As the record reflects that petitioner paid a reduced filing fee of $50 and has paid and documented other expenses in connection with this proceeding in the amount of $124.85, and he has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Blanchard v Venettozzi, 194 AD3d 1295, 1295 [3d Dept 2021]).
Egan Jr., J.P., Lynch, Reynolds Fitzgerald, Ceresia and McShan, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $174.85.